Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Amendment
Applicant's reply filed on 04/26/2022 have been entered. Claims 1-10, 13 and 16-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 13 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 10-12 of the US Patent 10,870,796.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the conflicting patent claims a light-emitting polymer comprising a light-emitting repeat unit in a backbone of the polymer, wherein the polymer has an anisotropy factor no more than 0.8, a transition dipole moment of the light-emitting repeat unit is aligned with the polymer backbone, and the light-emitting repeat unit is a phosphorescent repeat unit comprising a phosphorescent metal complex; wherein the light-emitting repeat unit has formula (Va) or (Vb) as recited in the claims 1 and 10, which has the same technical features of the presently claimed subject matter. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the conflicting US patent 10,696,795.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13 and 16-20 are rejected under 35 U.S.C. 103 as obvious over Yang et al (CN102417587, of record, ‘587 hereafter). 
Regarding claims 1-10, 13 and 16-20, ‘587 discloses a light emitting polymer comprising a phosphorescent repeat unit in a backbone of the polymer, wherein the phosphorescent repeat unit is represented by following formulae (claim 2, [0009]-[0018]):

    PNG
    media_image1.png
    182
    522
    media_image1.png
    Greyscale

The formula is a position isomer of the instantly claimed light emitting repeat unit formula Vb as recited in the claims 6 and 13, which has transition dipole moment being aligned with polymer backbone. The ligand L1 has N, N; N, O; or O, O chelating site, satisfying instant claims 18 and 20 ([0016], [0017]). ‘587 also discloses the polymer having a co-repeat units ([0009], [0010]) satisfying the limitations recited in the present claim 8.  ‘587 does not specifically disclose a light-emitting repeat unit being identical to the light emitting repeat unit as presently claimed, however, it is well established that position isomers are prima facie structurally obvious even in the absence of an explicit teaching to modify. “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). (See MPEP 2144.09 II).  ‘587 dose not expressly set forth that the polymer has an anisotropy factor and average of the angles of bond vector and dipole moment vector as recited in the claims 1-2, 7, 13 and 16, however, since ‘587 teaches a light emitting polymer being substantially identical to the light emitting polymer as claimed in the present application, it is reasonable to expect that the light emitting polymer of ‘587 would possess the technical features as presently claimed, in absence of an objective showing to the contrary. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).see MPEP 2112(V) and 2112.01(I)).

Response to Arguments
Applicant's arguments and Declaration under 37 CFR 1.132 filed on 04/26/2022 have been fully considered but they are not persuasive. The examiner’s position is that the light-emitting polymer of cited prior has a light-emitting repeat unit being diagonally connected with each other to form the polymer chain, thus the dipole moment is in-line with the polymer backbone, which is significantly identical to the polymer used in the present application. Therefore, it is reasonable to expect that the light-emitting polymer would have anisotropy factor satisfying the instantly claimed range. Applicant is invited to provide objective evidence (comparison data with the polymer of cited prior art) to prove otherwise. It is also noted that the comparative polymer used in the present application having light-emitting repeat unit with connecting points on one side, which has a dipole moment deviated from the polymer backbone, is different from the light-emitting polymer used in the present application and the light-emitting polymer used in the cited prior art. For the reasons set forth here and of record, the rejection is properly made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIYUN ZHANG/Primary Examiner, Art Unit 1782